Citation Nr: 0907358	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1957 to August 
1961.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision the RO 
denied service connection for bilateral hearing loss was 
denied.

2.  The evidence received since the September 1999 decision 
is neither cumulative nor redundant and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  Bilateral hearing loss was not manifested during service 
or for many years following separation from service, and the 
currently diagnosed hearing loss is not shown to be causally 
or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the September 1999 
rating decision is new and material and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral high hearing loss was not incurred in or 
aggravated during active service, nor may high frequency 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that he has bilateral 
hearing loss that is related to service.  In September 1999, 
the RO denied the Veteran's claim for service connection for 
bilateral hearing loss.  The basis of that denial was that 
service treatment records were unavailable and the available 
evidence failed to show that he had the claimed disability in 
service or that it was a result of service.  In a letter 
dated in September 1999, he was notified of that decision and 
of his appellate rights.  He did not appeal that decision.  
The RO received the next communication regarding this claimed 
disability and service connection in August 2004, more than 
one year after the September 1999 notice letter.  Therefore, 
the September 1999 decision is final.  See 38 U.S.C.A. § 
7105(c), 38 C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, new and material 
evidence includes relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim.  38 C.F.R. 
§ 3.156(c)

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case, dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, if is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the September 1999 
decision included the Veteran's claim form.  Service 
treatment records were not available at that time.

Evidence received since the September 1999 decision includes 
service treatment records (STRs), VA outpatient treatment 
records, and a VA examination report.

Since this evidence was created or received after the 
September 1999 RO decision, it is new evidence.  Furthermore, 
the service treatment records, by definition constitute both 
new and material evidence.  Consequently, the Board finds 
that this evidence is material evidence because it raises a 
reasonable possibility of substantiating the Veteran's claim.  
Thus, as new and material evidence has been submitted, the 
Board finds that the Veteran's claim for entitlement to 
service connection for bilateral hearing loss is reopened.

Having reopened the Veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for reopening a claim, no 
such requirement applies to deciding a claim on the merits.  
Indeed, once the claim is reopened, "VA must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, old and new."  
Id.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's STRs were not available at the time of the 
September 1999 decision, but are now available for review.  
The enlistment examination, dated in August 1957, and a 
replacement health record, dated November in 1957 show that 
the Veteran scored a 15/15 bilaterally on the whisper test.  
The enlistment documentation, including the Report of Medical 
History shows that the Veteran had ear troubles prior to 
service, which was also documented by a physician.

A STR dated April 1960 states that the Veteran sought 
treatment for an ear infection.  The Veteran reported that he 
had suffered ear infections for 2 or 3 years and suffered ear 
pain.  On examination, the physician found that the Veteran 
had chronic external otitis of the left ear without 
involvement of the middle ear.

Another STR, dated September 1958, indicates that the Veteran 
sought treatment for an ear ache.  He was diagnosed with 
external otitis and otitis medial with rupture of the 
tympanic membrane of the left ear.  He was treated for the 
left ear ache again in August 1958, November 1958, May 1959, 
June 1959, and March 1960.

The separation examination, dated August 1961, shows that the 
Veteran scored a 15/15 bilaterally on the whisper test.  

The VA examination, dated January 2005, shows that the 
examiner reviewed the claims file and the Veteran's STRs.  
During the examination, the Veteran reported difficulty 
hearing when he does not wear his hearing aids.  He stated 
that while in the military, he suffered ear infections while 
overseas.  He reported a history of military noise exposure 
from depth changes and 155 Howitzer drills.  He also reported 
a history of noise exposure from firing ranges; however, he 
stated that he used hearing protection.  He further indicated 
that he was exposed to recreational noise exposure as a 
hunter.  On examination, the auditory threshold at 500, 1000, 
2000, 3000, and 4000 HZ, was 45, 45, 45, 65, and 70 decibels 
for the right ear and 40, 45, 60, 60, and 75 decibels for the 
left ear.  The speech recognition score was 94 percent 
bilaterally.  Since all of the thresholds for both ears are 
over 25 decibels, the Board concedes that the Veteran has 
bilateral hearing loss for VA purposes.  The diagnosis was 
moderate, and moderately severe to severe sensorineural 
hearing loss in the right ear and mild to moderate and 
moderately severe to severe hearing loss in the left ear.  
The examiner stated that he reviewed the service treatment 
records and that the whisper test is not an accurate 
indicator of hearing acuity as it does not yield frequency 
specific information.  He further indicated that based upon 
the information in the claims file, the information is 
insufficient to render an opinion without resorting to 
speculation, weighing against the claim for service 
connection.

The Board finds that the STRs, though showing some ear 
trouble in service, fail to show hearing loss during service, 
and thus weigh against a finding of service connection.  The 
Board also find that the post- service medical evidence in 
this case provides evidence against this claim, as there is 
no evidence, with the exception of the January 2005 VA 
examination, that the Veteran has been treated or seen since 
service for his hearing loss disability.  Thus, the evidence 
indicates that the bilateral hearing loss disorder began many 
decades after service with no indicated connection with 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Furthermore there is no medical opinion of record that 
relates the Veteran's hearing loss to service.  While the 
Veteran was afforded to address this question, the examiner 
was unable to offer an opinion without resort to speculation.  
Consequently, the Board concludes that the medical evidence 
is against the Veteran's claim for service connection for 
bilateral hearing loss.  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bilateral hearing loss had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his bilateral hearing 
loss and service by way of correspondence from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised of the need to submit medical 
evidence of a relationship between his bilateral hearing loss 
and an injury, disease or event in service.  While the 
Veteran is clearly of the opinion that his current bilateral 
hearing loss is related to service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not established. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened.

Service connection for bilateral hearing loss is denied.



____________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


